DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	Objections withdrawn. 
Claim Rejections - 35 USC § 112
2.	Rejections withdrawn. 
Claim Rejections - 35 USC § 101
3.	Rejections withdrawn. 
Claim Rejections - 35 USC § 102
4.	Rejections withdrawn. 
Double Patenting
5.	Rejections withdrawn. 
Allowable Subject Matter
6.	Claims 1-5 are allowed.  The following is an examiner’s statement of reasons for allowance: 
	While, Haga teaches the following:
1. A numerical controller for controlling a machine tool that has axes by executing a machining program that is made up of a plurality of blocks and that controls acceleration/deceleration of the axes (paragraph 24; paragraph 16), 
the numerical controller comprising a control unit and a storage unit (abstract, numerical controller and buffer; paragraph 16), 
a program execution unit that executes the machining program (paragraph 24, “Referring to FIG. 1, program read/analysis means 1 successively reads and analyzes one or more blocks advancing the present block as being executed, and loads the result of the analysis into a look-ahead buffer 2.”); 
a program look-ahead unit that simultaneously looks ahead at the machining program from different blocks in the machining program in parallel with execution of the machining program (paragraph 24, “Referring to FIG. 1, program read/analysis means 1 successively reads and analyzes one or more blocks advancing the present block as being executed, and loads the result of the analysis into a look-ahead buffer 2.”) and that includes a first program look-ahead unit and a second program look-ahead unit (Figs. 2-5, paragraphs 38-52, the examiner submits reading blocks thru multiple loop reads on multiple look-ahead units); and 
a look-ahead allocation unit that divides the storage unit into at least a first region and a second region and instructs the first program look-ahead unit to perform a look-ahead action of storing look-ahead blocks in the first region and instructs the second program look-ahead unit to perform a look-ahead action of storing look-ahead blocks in the second region (paragraph 24, “Referring to FIG. 1, program read/analysis means 1 successively reads and analyzes one or more blocks advancing the present block as being executed, and loads the result of the analysis into a look-ahead buffer 2.”; paragraphs 39-52, “Whether or not the look-ahead buffer is full can be determined by, for example, recognizing the pointer that is indicative of the position where the look-ahead buffer is stored with the block execution data. If it is concluded that the look-ahead buffer is not full, it is determined whether or not the flag F indicative of look-ahead stop is set to 1 (Step B4). If the flag is not 1 (that is, if the look-ahead is not stopped), the read block is analyzed (Step B5).”; the examiner submits different positions reads on different regions). 
Haga fails to disclose all the claimed features of applicant’s instant invention, specifically including: 
A numerical controller for controlling a machine tool that has axes by executing a machining program that is made up of a plurality of blocks and that controls acceleration/deceleration of the axes, the numerical controller comprising a processor
It is for these reasons that applicant’s invention defines over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean Shechtman/           Primary Examiner, Art Unit 2896